

115 HRES 886 IH: Expressing the sense of Congress that the Brooke rule is essential to ensuring affordable rent levels for families receiving Federal rental assistance.
U.S. House of Representatives
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 886IN THE HOUSE OF REPRESENTATIVESMay 10, 2018Ms. Maxine Waters of California submitted the following resolution; which was referred to the Committee on Financial ServicesRESOLUTIONExpressing the sense of Congress that the Brooke rule is essential to ensuring affordable rent levels for families receiving Federal rental assistance. 
Whereas the Brooke rule ensures that low-income families receiving Federal rental assistance do not pay more than 30 percent of their adjusted income for rent; Whereas the Brooke rule has governed Federal rental assistance programs since 1969 and is widely recognized as the standard for affordable rental housing; 
Whereas housing costs above 30 percent of income are generally considered by housing experts to be unaffordable, forcing families to divert money from other basic needs to pay the rent and leaving them one illness or accident away from losing their homes; Whereas Federal rental assistance provides safe, decent, and affordable housing for over 5 million families each year, including nearly 4 million children; 
Whereas safe, decent, and affordable housing is critical to the health and well-being of families, as well as to economic mobility and the long-term success of children; Whereas efforts to undermine the Brooke rule put families at risk of eviction and homelessness; 
Whereas nearly 9 of 10 of households residing in public housing or receiving Housing Choice Voucher rental assistance are either elderly, disabled, already or recently working, or are subject to a work requirement under another Federal assistance program; Whereas there is no evidence that raising rents on low-income families will result in higher earned incomes; 
Whereas the Department of Housing and Urban Development’s Making Affordable Housing Work Again proposal released on April 25, 2018, would undermine the Brooke rule by increasing rents for families receiving Federal rental assistance by up to $1,800 a year and putting 1.7 million people at risk of eviction and homelessness, including nearly 1 million children; and Whereas the Department of Housing and Urban Development’s Making Affordable Housing Work Again proposal would give the Department of Housing and Urban Development unlimited authority to impose additional rent increases without Congressional approval: Now, therefore, be it 
That the House of Representatives— (1)affirms that the Brooke rule is essential for ensuring affordable rents for families receiving Federal rental assistance; 
(2)rejects the Administration’s Making Affordable Housing Work Again proposal and other efforts to undermine the Brooke rule; and (3)acknowledges the need for increased funding for Federal rental assistance programs in order to assist more families in need.  
